Citation Nr: 0512553	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-32 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
bilateral hearing loss.  

The Board remanded this appeal to the RO for further 
development in August 2004.  After the requested development 
was completed the RO continued the denial of service 
connection for the veteran's claimed condition.  


FINDING OF FACT

Hearing loss was not demonstrated during service or for many 
years after service and there is no competent evidence that 
hearing loss first demonstrated approximately 44 years after 
separation from service is related to his service.


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for bilateral hearing loss.  In a letter from February 2005 
the veteran states that he believes his condition was 
incurred because he was the manager of an indoor rifle range 
in the basement of Headquarters and Headquarters Company 
barracks at Fort Richardson in Alaska in the early 1950s.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303.

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385.

Service medical records contain no reference to complaints or 
findings concerning problems hearing or ringing in the ears.  
The veteran's separation examination report, dated May 1955, 
shows no abnormalities concerning the veteran's hearing.  
Whispered voice testing was 15/15, bilaterally.  

Relevant post-service medical records include an Audiology 
Report from Dr. Simon from May 1999, VA progress notes, and a 
VA Compensation and Pension examination report from November 
2004.

The Audiology Report from Dr. Simon from May 1999 shows that 
the veteran had right ear auditory thresholds, based upon a 
diagram, were 10, 10, 30, 45 and 50 at the frequencies 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  His left 
ear thresholds, also based upon a diagram, were 30, 40, 70, 
75 and 75 at the frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  It is unclear whether the 
Maryland CNC test was performed.  However, Dr. Simon did note 
that the veteran had speech "discrimination" scores of 80 
percent in the right ear and 60 percent in the left ear.  
There was no statement as to the etiology of the veteran's 
hearing loss.

VA progress notes also show complaints and treatment of 
bilateral hearing loss, including a left stapedectomy and 
placement of stapes prosthesis in February 2004, but they do 
not give auditory thresholds or Maryland CNC scores.

The VA Compensation and Pension examination from November 
2004 shows that the veteran had right ear auditory thresholds 
of 10, 15, 40, 55 and 70 at the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, with an average 
of 45.  His left ear thresholds were 30, 50, 75, 85 and 105+ 
at the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, with an average of 79.  The Maryland CNC test 
scores were 84 percent for the right ear and 80 percent for 
the left ear.  The appellant's hearing loss is therefore 
severe enough to qualify as a disability under 38 C.F.R. 
3.385.  

The Board finds that service connection for hearing loss is 
not warranted.  First, there is no record of an in-service 
complaint or finding of hearing loss.  There was also no 
evidence of complaint, diagnosis, or treatment for hearing 
loss within the one-year presumptive period.  The first 
evidence of hearing loss disability comes approximately 44 
years after separation from service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Finally, the Board finds that there is no 
competent evidence in the record to show that it is as likely 
as not that the veteran's hearing loss disability is related 
to service.  In fact the only medical opinion indicates that 
the veteran's noise exposure while in service "sounds 
significant" but goes on to state that other factors most 
likely contributed to his current hearing problems, including 
the natural aging process or the "middle ear involvement."  
The examiner stated that he could not provide an etiology for 
the veteran's hearing loss without resorting to mere 
speculation.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection for 
bilateral hearing loss must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  
38 U.S.C.A. § 5107(b).   

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2002.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  

With respect to element (4), the Board notes that the RO's 
March 2002 and October 2004 letters contained a specific 
request that the veteran provide additional evidence in 
support of his claims.  He was asked to tell VA about any 
other records that might exist to support his claim, and was 
informed that he should "give enough information about the 
evidence so that we can request it from the person or agency 
or has it."  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of an October 2003 
SOC.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded a VA examination regarding his bilateral 
hearing loss and an opinion regarding the etiology of his 
hearing loss has been obtained.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


